DECISION.
Whereas, both parties by mutual consent move this court for leave to correct tbe statement of the case included in tbe transcript of tbe record by substituting for one paragTaph .another which is-- quoted in tbe motion;
Whereas, when once tbe statement of tbe case has been approved by tbe trial court and included in tbe transcript of the record it cannot be modified or amended unknown to or without tbe consent of tbe trial court, even though botb parties mutually agree thereto;
Therefore, in view of the doctrine laid down in tbe cases of Calaf et al. v. Calaf, 16 P. R. R., 811; The People v. Sierra, 17 P. R. R., 603; Orama et al. v. Oyanguren, 19 P. R. R., 294, *227and Crosas v. Gutiérrez, 19 P. R. R., 1086, tlie motion filed by both parties on July 27 last, is overruled.

Motion overruled.

Chief Justice Hernández and Justices Wolf, del Toro, Al-drey and Hutchison concurred.